April 23, 2013 VIA EDGAR Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re:Jackson National Life Insurance Company of New York JNLNY Separate Account I (“Registrant”) File Nos. 333- 183046 and 811-08401 Dear Commissioners: This filing is Post-Effective Amendment No. 299 under the Investment Company Act of 1940 and Post-Effective Amendment No. 4 under the Securities Act of 1933, and is being made under paragraph (a) of rule 485.Its purposes are to incorporate responses to oral comments by the Commission staff on the amendment to the registration statement filed on February 15, 2013, under paragraph (a) of rule 485 (Accession No. 0000927730-13-000011), and to make non-material changes that we deem appropriate. We propose that it becomes effective on April 29, 2013, as requested in the Acceleration Request filed herewith. If you have any questions, please call me at (517) 367-3872. Yours truly, /s/ FRANK J. JULIAN Frank J. Julian Assistant Vice President, Legal cc: Alberto Zapata
